Title: To Thomas Jefferson from Thomas Hobbes Scott, 8 February 1803
From: Scott, Thomas Hobbes
To: Jefferson, Thomas


          
            Sir/ 
            London Feby 8th. 1803—
          
          Tho’ a Stranger to your person yet not so to your fame, I have taken the liberty of forwarding to Mr Paine a small pamphlet accompanied with a letter under the protection of your Excellency. I am induced to trouble you in this manner, because its being directed to him wou’d occasion the curiosity of the officers of our Government to open & stop it; tho’ it contains nothing upon politicks, this I shou’d not wish to be done as I have requested him to send me some books from America—
          I congratulate yourself & the true friends of liberty both of America & England on the accession of your Excellency to chair of government of the United States 
          From your known principles & your late addresses to Congress, there is every reason to beleive how much the country will flourish under your administration. 
          I trust your Excellency will pardon this intrusion upon your time & the liberty I have taken— 
          I have the honor to be Your Excellency’s most obedt. Servt.
          
            Thos. Hobbes Scott
          
        